DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2 and 5-21 are pending, of which claims 1, 15, and 18 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Cella et al., US Patent Application Publication No. 2019/0187685.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., US Patent Application Publication No. 2019/0345809 in view of Marx et al., US Patent Application Publication No. 2014/0116776 and further in view of Cella et al., US Patent Application Publication No. 2019/0187685.
Claim 1. Jain discloses A method, comprising: 
obtaining drill bit data from a plurality of data sources through one or more application programming interfaces communicably coupled to a processor circuit (Jain, Fig. 2 well data 202 and physics data 204, [0037] “the process 200 of generating one or more ROP and wear predictive models for a given earth-boring tool and planned drilling operation may include the hybrid model 201 receiving input data, as shown in act 202 of FIG. 2.”) the drill bit data including a drill bit design and a repair history including a historical distribution of repairs made to the individual cutter positions on drill bits having features of the drill bit design (Jain, [0037] “the input data may include historical data including one or more of formation logs, well architecture and design data, surface and downhole data, bit and cutter design data, drilling system details data, and bit dull data.”; [0046] analyzes individual cutters. This teaches to one of ordinary skill in the art that the input data would be correlated to the analyzed bit wear characterizations including for individual cutters.); 
integrating, in a data integration engine executed on the processor circuit, the drill bit data from each of the plurality of data sources into an integrated dataset (Jain, [0045] “Via the downhole data preparation module 310, the hybrid model 201 processes available downhole data from the offset well data of the input data and may link the downhole data to time (e.g., time during a drilling procedure represented in the offset well data) and depth references.”); 
pre-processing, in a data pre-process engine executed on the processor circuit, the integrated dataset to filter out one or more outlier data points from the integrated dataset (Jain, [0045] “Additionally, the hybrid model 201 may clean the downhole data. For instance, the hybrid model 201 may detect and correct ( or remove) corrupt or inaccurate records from the downhole data and may identify incomplete, incorrect, inaccurate, or irrelevant parts of the downhole data and then may replace, modify, or delete the coarse data (e.g., dirty data). For example, the hybrid model 201 may clean the downhole data in any manner known in the art.”; [0046] describing additional bit data in the dull characterization module 312); 
processing, in the processor circuit, the filtered dataset with a neural network to build a machine learning based model (Fig. 4A 410 training module receiving the pre-screen data 408; [0039] “Upon receiving the offset well data and the physics data, the hybrid model 201 analyzes and processes the input data with the hybrid model 201 (i.e., the one or more physics models 203 and the one or more machine-learning models 205 (i.e., techniques)) to train the hybrid model 201, as will be understood in the art, and to provide predictive ROP and wear models for given earth-boring tools and drilling operations, as shown in acts 206 and 208”;  [0053] “The example shown in FIGS. 3D and 3E is representative of a partially trained hybrid model during an iterative training process.”; [0074] “As noted above, the hybrid model 201 may analyze the input data utilizing the machine-learning models 205 of the hybrid model 201. For instance, the hybrid model 201 may analyze the input data utilizing one or more of regression models (e.g., a set of statistical processes for estimating the relationships among variables), classification models, and/or phenomena models. Additionally, the machine-learning models 205 may include a quadratic regression analysis, a logistic regression analysis, a support vector machine, a Gaussian process regression, ensemble models, or any other regression analysis. Furthermore, in yet further embodiments, the machine-learning models 205 may include decision tree learning, regression trees, boosted trees, gradient boosted tree, multilayer perceptron, one-vs-rest, Naïve Bayes, k-nearest neighbor, association rule learning, a neural network, deep learning, pattern recognition, or any other type of machine-learning.”); 
processing, in the processor circuit, the machine learning based model to extract one or more features that indicate significant parameters affecting wear on a drill bit (Jain, [0068] “After preparing the input data for data analysis, the hybrid model 201 pre-screens the prepared input data, as shown in act 408 of FIG. 4A. In some embodiments, pre-screening the prepared input data may include performing high-level analytics to identify major effects and factors that affect ROP and damage/wear of earth-boring tools and/or drilling assemblies.”); 
determining a repair type prediction with the applied machine learning based model based on the extracted one or more features, the repair type prediction indicating a predicted type of repair action for the individual cutter positions on the drill bit (Fig. 4B 318-324 illustrating bit and drilling models; [0039] “the hybrid model 201 may provide predictions (e.g., simulations, models, values, etc.) related to drilling parameters such as, (e.g., drilling operations that involve) for example, build-up-rates, turn rates, lateral ROP, unconfined compressive strength, walk rate, dog leg severity, confined compressive strength, contact forces, rib forces, bending moments, WOB, pressures, inclinations, azimuth, borehole trajectories, hole qualities, drilling torque, drilling vibrations, cutter damage (e.g., breakage, chipping, cracking, spalling, etc., bit trip, gage and bit body wear, etc.”; [0046] “Utilizing the dull characterization module 312, the hybrid model 201 may process ( e.g., analyze) relatively high-resolution (e.g., micron resolutions) scans of bit dulls to characterize amounts of wear on individual cutters, blades, roller cones, or any other portions of an earth-boring tool or drilling assembly and wear scar geometry features for use within wear models. Additionally, via the dull characterization module 312, the hybrid model 201 may process (e.g., analyze) images ( e.g., photographs) and/or dull grades to estimate an amount of wear on individual cutters, blades, roller cones, or any other portions of an earth-boring tool or drilling assembly and wear scar geometry features.”; [0052] “the cutter wear module 320 may include a numerical model (e.g., a bit wear model) for non-linear wear progression on an earth-boring tool. The numerical model for non-linear wear progression of the cutter wear module 320 may be dependent on the determined cutting forces (e.g., force calculations) from the bit mechanics module 318.”;  [0090] “based on the real-time predictive ROP and wear models generated by the hybrid model 201, the hybrid model 201 determine and provide an expected earthboring tool life, most probable wear states, predicted ROP bounds, optimized trip plans, optimized trajectories, etc.” The predictions disclose types of bit damage or bit trip that is construed as being a repair type, and the cutter wear includes both image and numerical models. This teaches to one of ordinary skill in the art that the hybrid model 201 taught by Jain processes data for individual cutters, historical data, bit mechanics and cutter wear to understand and generate predictive models of drilling parameters.). 
While Jain discloses outputs in the form a variety of predictions, it does not explicitly disclose providing a signal indicating a value of the repair type prediction for facilitating a drill bit operation on a cutter of the drill bit based on the repair type prediction, and generating a repair schedule for performing one or more repair actions for the individual cutter positions based on the predicted types of repair actions.
Marx teaches providing a signal indicating a value of the repair type prediction for facilitating a drill bit operation on a cutter of the drill bit based on the repair type prediction (Marx, [0280] describing the system prompting (i.e., a signal indicating a value) to trip for bit depending on certain thresholds and/or constraints; [0290] “the warning and dangerous statuses may trigger the system to be stopped immediately so that the drilling engineers or operator may examine the problem. Normal status would not interrupt the drilling as all parameters would have been determined to be within the safety requirement. In the cases of a warning status or dangerous status, the current potential issues may be shown in the status window for review by the user. The associated problematic parameters may also be flashed in their corresponding displays at the current drilling depth. All potential problems as determined by the expert decision engine may also be recorded in a log for subsequent viewing.” claim 4 “acquiring cost data comprising a cost associated with bit replacement”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Jain (directed to drilling penetration and wear modeling) and Marx (directed to systems and methods for using multiple data sources to improve drilling operations) and arrived at the data collection and pre-processing machine learning system to improve drill bit wear predictions. One of ordinary skill in the art would have been motivated to make such a combination because improving the predictions regarding drill bit wear to avoid breaks in the hole will optimize productivity as taught in Marx ([0004-0005]).
Jain does not explicitly disclose, but Cella teaches generating a repair schedule for performing one or more repair actions for the individual cutter positions based on the predicted types of repair actions (Cella, [0477] “identification of potential issues may be used to schedule timely maintenance, order new or replacement components, reduce operation prior to maintenance”; [0910] “when the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician;…generating/modifying a maintenance schedule”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Jain (directed to drilling penetration and wear modeling), Marx (directed to systems and methods for using multiple data sources to improve drilling operations) and Cella (directed to machine learning systems for monitoring and operation in an industrial environment such as drilling) and arrived at the machine learning system to generate and schedule maintenance for the drilling system based on the drill bit wear predictions. One of ordinary skill in the art would have been motivated to make such a combination because “[d]rilling machines and screwdrivers in the oil and gas industries may be subjected to significant stresses. Because they are frequently situated in remote locations, an unexpected breakdown may result in extended down time due to lead-time associated with bringing in replacement components” as taught in Cella ([0477]).

Claim 2. Modified Jain teaches the method of claim 1, wherein the drill bit data further includes one or more of performance data, formation data, dull characteristics, or cutter physical properties (Jain, Fig. 3B illustrating dull state characterization; Figs. 3D and 3E illustrating ROP predicted vs. measured; [0039] “the hybrid model 201 may provide predictions (e.g., simulations, models, values, etc.) related to lithology parameters” (i.e., formation data); [0051] bit mechanics (i.e., cutter physical properties)).

Claim 5. Modified Jain teaches the method of claim 2, wherein the performance data is a dataset that includes operating conditions during a drilling operation, a total length of a drilled wellbore, weight-on- bit (WOB) information, rotational information including revolutions-per-minute (RPM), and rate- of-penetration (ROP) data (Jain, [0039] “via the analysis and the trained hybrid model 201, the hybrid model 201 may provide predictions (e.g., simulations, models, values, etc.) related to drilling parameters such as, (e.g., drilling operations that involve) for example, build-up-rates, turn rates, lateral ROP, unconfined compressive strength, walk rate, dog leg severity, confined compressive strength, contact forces, rib forces, bending moments, WOB, pressures, inclinations, azimuth, borehole trajectories, hole qualities, drilling torque, drilling vibrations, cutter damage (e.g., breakage, chipping, cracking, spalling, etc.), bit trip, gage and bit body wear, etc. In further embodiments, the hybrid model 201 may provide predictions (e.g., simulations, models, values, etc.) related to lithology parameters” see also [0045] describing additional data types such as depth references. These parameters teach and suggest to one of ordinary skill in the art to include a variety of normal bit parameters encompassing those listed.). 

Claim 6. Modified Jain teaches the method of claim 2, wherein the dull characteristics is a dataset that classifies wear into recognized wear patterns (Jain, [0046] “Utilizing the dull characterization module 312, the hybrid model 201 may process (e.g., analyze) relatively high-resolution (e.g., micron resolutions) scans of bit dulls to characterize amounts of wear on individual cutters, blades, roller cones, or any other portions of an earth-boring tool or drilling assembly and wear scar geometry features for use within wear models.” ).

Claim 7. Modified Jain teaches the method of claim 2, wherein the cutter physical properties is a dataset that includes parameters describing abrasion resistance, thermal and mechanical integrity, and impact resistance (Jain, [0052] “embodiments, the cutter wear module 320 may include a numerical model (e.g., a bit wear model) for non-linear wear progression on an earth-boring tool. The numerical model for non-linear wear progression of the cutter wear module 320 may be dependent on the determined cutting forces (e.g., force calculations) from the bit mechanics module 318. Additionally, the cutter wear module 320 may utilize temperature information (e.g., temperature calculations) from a heat transfer model; and the numerical model for non-linear wear progression of the cutter wear module 320 may be dependent on the temperature calculations. The hybrid model 201 may use the cutter wear module 320 to determine and/or calculate non-linear wear on cutters, blades, roller cones, or any other portions of an earth-boring tool during a planned drilling operation.” These parameters teach and suggest to one of ordinary skill in the art to include a variety of normal bit parameters encompassing those listed.).

Claim 8. Modified Jain teaches the method of claim 1, wherein the pre-processing comprises utilizing one or more filtering algorithms with the data pre-process engine to remove one or more data points from the integrated dataset that exceed a predetermined threshold or reside outside a predetermined cluster of data points by a measured amount (Jain, [0045] “Additionally, the hybrid model 201 may clean the downhole data. For instance, the hybrid model 201 may detect and correct ( or remove) corrupt or inaccurate records from the downhole data and may identify incomplete, incorrect, inaccurate, or irrelevant parts of the downhole data and then may replace, modify, or delete the coarse data (e.g., dirty data). For example, the hybrid model 201 may clean the downhole data in any manner known in the art.” It is noted that to one of ordinary skill in the art, the use of filtering to remove data above, below or within a threshold or range are obvious variants and are taught and suggested by the identification and deletion of data that may be irrelevant).

Claim 9. Modified Jain teaches the method of claim 1, wherein the pre-processing comprises calculating one or more of a plurality of variables with the data pre-process engine, wherein the plurality of variables respectively indicate 1) a last repair type, 2) a wellbore trajectory during a drill bit run, 3) a diamond volume distribution, 4) a total length traveled by a cutter during a drilling operation, 5) total energy absorbed by each cutter during a drilling operation, 6) a normalized distance of each cutter from the center of a drill bit (Jain, see Fig. 3B that provides cutter information such as volume lost, wear area, etc. This would also teach and suggest a diamond volume distribution; [0043] “Utilizing the formation-mapping module 306, the hybrid model 201 may utilize the physics models 203 and/or machine-learning models 205 of the hybrid model 201 to generate predictive models related to formation properties for a planned well based on offset well formation logs. For instance, the hybrid model 201 may utilize the formation mapping module 306 to generate predictive models related to formation properties in situations where formation logs are not available for a given formation of a planned drilling operation during model training (discussed below) or during pre-well planning predictions.” Formation mapping is construed as teaching and suggesting trajectories).

Claim 10. Modified Jain teaches the method of claim 9, wherein the pre-processing comprises: determining whether real-time drilling data is available with the data pre-process engine, and calculating statistical properties for each of the plurality of variables when the real-time drilling data is available, wherein the calculated statistical properties indicate a relationship between cutter wear and a variation in the plurality of variables (Jain, [0044] “Moreover, via the surface data preparation module 308, the hybrid model 201 may calculate variances and other statistics such as, for example, means, medians, modes, deviations, moving averages, etc., related to a quality of the surface data.”).

Claim 11. Modified Jain teaches the method of claim 1, wherein the repair type prediction is determined based on drilling parameters, cutter design and position, and subterranean formation lithology (Jain, see Fig. 4C illustrating bit and cutter design and formation properties as part of the machine learning process to predict and recommend actions including bit trips.).

Claim 12. Modified Jain teaches the method of claim 1, further comprising: training the neural network as a feedforward network using input variables from the integrated dataset, wherein each of the input variables is assigned to a weighted classification associated with the feedforward network (Jain, see Fig. 4A illustrating flow of the training process; see Fig. 4B illustrating the parameter tuning (i.e., weighting) for the model training; [0028] “The prediction system feeds the foregoing information to the machine-learning models of the hybrid models that conduct model training based on input data from offset wells. The machine-learning models of the hybrid models also determine (e.g., capture) influence of unaccounted influencing factors in complementary black-box models.”).

Claim 13. Modified Jain teaches the method of claim 1, further comprising: selecting between a plurality of classes of machine learning based models based on a user objective, wherein a decision tree model of the plurality of classes of machine learning based models is selected when the user objective is to gain visual insight about decision making, wherein a deep learning based model of the plurality of classes of machine learning based models is selected when the user objective is to use results for optimization, and wherein the applied machine learning based model corresponds to the selected model (Jain, [0074] “the hybrid model 201 may analyze the input data utilizing one or more of regression models ( e.g., a set of statistical processes for estimating the relationships among variables), classification models, and/or phenomena models. Additionally, the machine-learning models 205 may include a quadratic regression analysis, a logistic regression analysis, a support vector machine, a Gaussian process regression, ensemble models, or any other regression analysis. Furthermore, in yet further embodiments, the machine-learning models 205 may include decision tree learning, regression trees, boosted trees, gradient boosted tree, multilayer perceptron, one-vs-rest, Naive Bayes, k-nearest neighbor, association rule learning, a neural network, deep learning, pattern recognition, or any other type of machine-learning.”).

Claim 14. Modified Jain teaches the method of claim 1, wherein determining the repair type prediction comprises selecting the machine learning based model with a repair type prediction value corresponding to a highest accuracy value based on the extracted one or more features (Jain, [0079] “in addition to training the hybrid model 201 at least partially with the measured data, as noted above, the hybrid model 201 may identify parameters in the measured data (e.g., offset well data, etc.), which are not known with enough certainty and subjects the identified parameters to a parameter tuning process, as shown in act 428 of FIG. 4B and as mentioned above in regard to act 426 of FIG. 4B. For example, if the error determined via the fitness functions is greater than a tolerance (or improvement in the error in successive iterations is greater than a tolerance), the hybrid model 201 utilizes an algorithm to adjust (e.g., tune) the coefficients in the hybrid model 201 within the constraints identified by the coefficient library and modules described above.” The tuning process is selecting for better accuracy.).

Claim 15. Jain discloses A system, comprising: 
a drilling string comprising a drill bit coupled to a distal end of the drilling string (Jain, [0030] “FIG. 1 is a schematic diagram of an example of a drilling system 100 that may utilize the apparatuses and methods disclosed herein for drilling boreholes. FIG. 1 shows a borehole 102 that includes an upper section 104 with a casing 106 installed therein and a lower section 108 that is being drilled with a drill string 110.”); and 
a machine learning based device operably coupled to the drilling string and having a memory and a processor, wherein the memory comprises commands which, when executed by the processor, cause the machine learning based device to (Jain, [0032] “the surface control unit 128 may include an earth-boring tool rate of penetration ("ROP") and wear prediction system 129 (referred to hereinafter as "prediction system 129"). The prediction system 129 may include a processor 130 and a data storage device 132 (or a computer-readable medium) for storing data, algorithms, and computer programs 134. The data storage device 132 may be any suitable device, including, but not limited to, a read-only memory (ROM), a random-access memory (RAM), a flash memory, a magnetic tape, a hard disk, and an optical disc.”): 
obtain drill bit data from a plurality of data sources through one or more application programming interfaces communicably coupled to the processor (Jain, Fig. 2 well data 202 and physics data 204, [0037] “the process 200 of generating one or more ROP and wear predictive models for a given earth-boring tool and planned drilling operation may include the hybrid model 201 receiving input data, as shown in act 202 of FIG. 2. In one or more embodiments, the input data may include historical offset well data. For example, the input data may include historical data including one or more of formation logs, well architecture and design data, surface and downhole data, bit and cutter design data, drilling system details data, and bit dull data.”) the drill bit data including a drill bit design and a history of repairs made to the individual cutter positions on drill bits having features of the drill bit design (Jain, [0037] “the input data may include historical data including one or more of formation logs, well architecture and design data, surface and downhole data, bit and cutter design data, drilling system details data, and bit dull data.”; [0046] analyzes individual cutters. This teaches to one of ordinary skill in the art that the input data would be correlated to the analyzed bit wear characterizations including for individual cutters.); 
combine data from each of the plurality of data sources into an integrated dataset (Jain, [0045] “Via the downhole data preparation module 310, the hybrid model 201 processes available downhole data from the offset well data of the input data and may link the downhole data to time (e.g., time during a drilling procedure represented in the offset well data) and depth references.”); 
pre-process the integrated types of data to filter outliers from the integrated dataset (Jain, [0045] “Additionally, the hybrid model 201 may clean the downhole data. For instance, the hybrid model 201 may detect and correct (or remove) corrupt or inaccurate records from the downhole data and may identify incomplete, incorrect, inaccurate, or irrelevant parts of the downhole data and then may replace, modify, or delete the coarse data (e.g., dirty data). For example, the hybrid model 201 may clean the downhole data in any manner known in the art.”; [0046] describing additional bit data in the dull characterization module 312); 
generate a plurality of neural network models using the integrated dataset as training data (Jain, [0036] “the prediction system 129 may include a hybrid physics and machine-learning model 201 (hereinafter "hybrid model 201"). For example, the hybrid model 201 may include one or more physics models 203 and one or more machine-learning models 205. Furthermore, as is described in greater detail below, the prediction system 129 utilizes the hybrid model 201 to generate one or more ROP and wear predictive models for given earth-boring tools and planned drilling operations.”); 
select one or more of the plurality of neural network models based on a user objective (Jain, Fig. 4A 410 training module receiving the pre-screen data 408; [0039] “Upon receiving the offset well data and the physics data, the hybrid model 201 analyzes and processes the input data with the hybrid model 201 (i.e., the one or more physics models 203 and the one or more machine-learning models 205 (i.e., techniques)) to train the hybrid model 201, as will be understood in the art, and to provide predictive ROP and wear models for given earth-boring tools and drilling operations, as shown in acts 206 and 208”;  [0053] “The example shown in FIGS. 3D and 3E is representative of a partially trained hybrid model during an iterative training process.”; [0074] “As noted above, the hybrid model 201 may analyze the input data utilizing the machine-learning models 205 of the hybrid model 201. For instance, the hybrid model 201 may analyze the input data utilizing one or more of regression models (e.g., a set of statistical processes for estimating the relationships among variables), classification models, and/or phenomena models. Additionally, the machine-learning models 205 may include a quadratic regression analysis, a logistic regression analysis, a support vector machine, a Gaussian process regression, ensemble models, or any other regression analysis. Furthermore, in yet further embodiments, the machine-learning models 205 may include decision tree learning, regression trees, boosted trees, gradient boosted tree, multilayer perceptron, one-vs-rest, Naïve Bayes, k-nearest neighbor, association rule learning, a neural network, deep learning, pattern recognition, or any other type of machine-learning.”); 
process, in a processing circuit, the selected one or more neural network models to extract features of a drill bit and determine significant parameters affecting wear (Jain, [0068] “After preparing the input data for data analysis, the hybrid model 201 pre-screens the prepared input data, as shown in act 408 of FIG. 4A. In some embodiments, pre-screening the prepared input data may include performing high-level analytics to identify major effects and factors that affect ROP and damage/wear of earth-boring tools and/or drilling assemblies.”); 
determine a repair type prediction value corresponding to a highest accuracy value based on the extracted features, the repair type prediction indicating a predicted type of repair action for the individual cutter positions on the drill bit (Fig. 4B 318-324 illustrating bit and drilling models; [0039] “the hybrid model 201 may provide predictions (e.g., simulations, models, values, etc.) related to drilling parameters such as, (e.g., drilling operations that involve) for example, build-up-rates, turn rates, lateral ROP, unconfined compressive strength, walk rate, dog leg severity, confined compressive strength, contact forces, rib forces, bending moments, WOB, pressures, inclinations, azimuth, borehole trajectories, hole qualities, drilling torque, drilling vibrations, cutter damage (e.g., breakage, chipping, cracking, spalling, etc., bit trip, gage and bit body wear, etc.”; [0046] “Utilizing the dull characterization module 312, the hybrid model 201 may process ( e.g., analyze) relatively high-resolution (e.g., micron resolutions) scans of bit dulls to characterize amounts of wear on individual cutters, blades, roller cones, or any other portions of an earth-boring tool or drilling assembly and wear scar geometry features for use within wear models. Additionally, via the dull characterization module 312, the hybrid model 201 may process (e.g., analyze) images ( e.g., photographs) and/or dull grades to estimate an amount of wear on individual cutters, blades, roller cones, or any other portions of an earth-boring tool or drilling assembly and wear scar geometry features.”; [0052] “the cutter wear module 320 may include a numerical model (e.g., a bit wear model) for non-linear wear progression on an earth-boring tool. The numerical model for non-linear wear progression of the cutter wear module 320 may be dependent on the determined cutting forces (e.g., force calculations) from the bit mechanics module 318.”;  [0090] “based on the real-time predictive ROP and wear models generated by the hybrid model 201, the hybrid model 201 determine and provide an expected earthboring tool life, most probable wear states, predicted ROP bounds, optimized trip plans, optimized trajectories, etc.” The predictions disclose types of bit damage or bit trip that is construed as being a repair type, and the cutter wear includes both image and numerical models. This teaches to one of ordinary skill in the art that the hybrid model 201 taught by Jain processes data for individual cutters, historical data, bit mechanics and cutter wear to understand and generate predictive models of drilling parameters.). 
While Jain discloses outputs in the form a variety of predictions, it does not explicitly disclose provide a signal indicating the repair type prediction value for facilitating a drill bit operation on a cutter of a drill bit based on the repair type prediction value and generate a repair schedule for performing one or more repair actions for the individual cutter positions based on the predicted types of repair actions.
Marx teaches provide a signal indicating the repair type prediction value for facilitating a drill bit operation on a cutter of the drill bit based on the repair type prediction value (Marx, [0280] describing the system prompting (i.e., a signal indicating a value) to trip for bit depending on certain thresholds and/or constraints; [0290] “the warning and dangerous statuses may trigger the system to be stopped immediately so that the drilling engineers or operator may examine the problem. Normal status would not interrupt the drilling as all parameters would have been determined to be within the safety requirement. In the cases of a warning status or dangerous status, the current potential issues may be shown in the status window for review by the user. The associated problematic parameters may also be flashed in their corresponding displays at the current drilling depth. All potential problems as determined by the expert decision engine may also be recorded in a log for subsequent viewing.” claim 4 “acquiring cost data comprising a cost associated with bit replacement”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Jain (directed to drilling penetration and wear modeling) and Marx (directed to systems and methods for using multiple data sources to improve drilling operations) and arrived at the data collection and pre-processing machine learning system to improve drill bit wear predictions. One of ordinary skill in the art would have been motivated to make such a combination because improving the predictions regarding drill bit wear to avoid breaks in the hole will optimize productivity as taught in Marx ([0004-0005]).
Jain does not explicitly disclose, but Cella teaches generate a repair schedule for performing one or more repair actions for the individual cutter positions based on the predicted types of repair actions (Cella, [0477] “identification of potential issues may be used to schedule timely maintenance, order new or replacement components, reduce operation prior to maintenance”; [0910] “when the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment; deploying a field technician;…generating/modifying a maintenance schedule”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Jain (directed to drilling penetration and wear modeling), Marx (directed to systems and methods for using multiple data sources to improve drilling operations) and Cella (directed to machine learning systems for monitoring and operation in an industrial environment such as drilling) and arrived at the machine learning system to generate and schedule maintenance for the drilling system based on the drill bit wear predictions. One of ordinary skill in the art would have been motivated to make such a combination because “[d]rilling machines and screwdrivers in the oil and gas industries may be subjected to significant stresses. Because they are frequently situated in remote locations, an unexpected breakdown may result in extended down time due to lead-time associated with bringing in replacement components” as taught in Cella ([0477]).

Claim 16. Modified Jain teaches the system of claim 15, wherein the commands which, when executed by the processor, further cause the system to: train the neural network as a feedforward network using input variables from the integrated dataset, wherein each of the input variables is assigned to a weighted classification associated with the feedforward network (Jain, see Fig. 4A illustrating flow of the training process in a feedforward approach; see Fig. 4B illustrating the parameter tuning (i.e., weighting) for the model training; [0028] “The prediction system feeds the foregoing information to the machine-learning models of the hybrid models that conduct model training based on input data from offset wells. The machine-learning models of the hybrid models also determine (e.g., capture) influence of unaccounted influencing factors in complementary black-box models.”).

Claim 17. Modified Jain teaches the system of claim 15, wherein the commands which, when executed by the processor, further cause the system to: select between a plurality of classes of machine learning based models based on a user objective, wherein a decision tree model of the plurality of classes of machine learning based models is selected when the user objective is to gain visual insight about decision making, and wherein a deep learning based model of the plurality of classes of machine learning based models is selected when the user objective is to use results for optimization (Jain, [0074] “the hybrid model 201 may analyze the input data utilizing one or more of regression models ( e.g., a set of statistical processes for estimating the relationships among variables), classification models, and/or phenomena models. Additionally, the machine-learning models 205 may include a quadratic regression analysis, a logistic regression analysis, a support vector machine, a Gaussian process regression, ensemble models, or any other regression analysis. Furthermore, in yet further embodiments, the machine-learning models 205 may include decision tree learning, regression trees, boosted trees, gradient boosted tree, multilayer perceptron, one-vs-rest, Naive Bayes, k-nearest neighbor, association rule learning, a neural network, deep learning, pattern recognition, or any other type of machine-learning.”).

Claim 18. Jain discloses A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause a computer to (Jain, [0096] “The storage device 606 includes storage for storing data or instructions. As an example and not by way of limitation, storage device 606 can comprise a non-transitory storage medium described above.”). Incorporating the rejection of claim 1, claim 18 is rejected for the same reasons for the substantially same limitations.

Claim 19. Modified Jain teaches the non-transitory computer-readable medium of claim 18, wherein the instructions which, when executed by the processor, further cause the computer to: select the machine learning based model with a repair type prediction value corresponding to a highest accuracy value based on the extracted one or more features (Jain, Fig. 4B 318-324 illustrating bit and drilling models; [0039] “the hybrid model 201 may provide predictions (e.g., simulations, models, values, etc.) related to drilling parameters such as, (e.g., drilling operations that involve) for example, build-up-rates, turn rates, lateral ROP, unconfined compressive strength, walk rate, dog leg severity, confined compressive strength, contact forces, rib forces, bending moments, WOB, pressures, inclinations, azimuth, borehole trajectories, hole qualities, drilling torque, drilling vibrations, cutter damage (e.g., breakage, chipping, cracking, spalling, etc., bit trip, gage and bit body wear, etc.”; [0090] “based on the real-time predictive ROP and wear models generated by the hybrid model 201, the hybrid model 201 determine and provide an expected earthboring tool life, most probable wear states, predicted ROP bounds, optimized trip plans, optimized trajectories, etc.” The predictions disclose types of bit damage or bit trip that is construed as being a repair type.).

Claim 20. Modified Jain teaches the non-transitory computer-readable medium of claim 18, wherein the instructions which, when executed by the processor, further cause the computer to: select between a plurality of classes of machine learning based models based on a user objective, wherein a decision tree model of the plurality of classes of machine learning based models is selected when the user objective is to gain visual insight about decision making, wherein a deep learning based model of the plurality of classes of machine learning based models is selected when the user objective is to use results for optimization, and wherein the applied machine learning based model corresponds to the selected model (Jain, [0074] “the hybrid model 201 may analyze the input data utilizing one or more of regression models ( e.g., a set of statistical processes for estimating the relationships among variables), classification models, and/or phenomena models. Additionally, the machine-learning models 205 may include a quadratic regression analysis, a logistic regression analysis, a support vector machine, a Gaussian process regression, ensemble models, or any other regression analysis. Furthermore, in yet further embodiments, the machine-learning models 205 may include decision tree learning, regression trees, boosted trees, gradient boosted tree, multilayer perceptron, one-vs-rest, Naive Bayes, k-nearest neighbor, association rule learning, a neural network, deep learning, pattern recognition, or any other type of machine-learning.”).

Claim 21. Modified Jain teaches the method of claim 1, further comprising generating a candidate drill bit design for reducing wear or increasing drilling performance based on the repair type prediction (Jain, [0055] “the hybrid model 201 may predict effects of earth-boring tool (e.g., bit) and/or cutter design features on damage to the earth-boring tool that are not accounted for with the bit mechanics module 318 and the cutter wear module 320.”; [0092] “information provided via the real-time predictive ROP and wear models may be utilized to optimize PDC bit design and drilling parameters of an earth-boring tool for performance in a dull state and to extend ROP in a dull state.” Because Jain predicts effects of cutter and bit design, and may be used to optimize bit design, it is obvious to one of ordinary skill in the art to evaluate the data and predictions to improve the design.).

Claim 22. Modified Jain teaches the method of claim 1, further comprising forecasting a required inventory of drill bits based on the repair type prediction (Cella, [0880] “The expert system, in embodiments involving a neural net or other machine learning system, may be seeded and may iterate, such as towards convergence on a smart band, based on feedback and operation parameters, such as described herein. Certain feedback may include utilization measures, efficiency measures (e.g., power or energy utilization, use of storage, use of bandwidth, use of input/output use of perishable materials, use of fuel, and/or financial efficiency), measures of success in prediction or anticipation of states (e.g., avoidance and mitigation of faults), productivity measures (e.g., workflow), yield measures, and profit measures. Certain parameters may include: storage parameters (e.g., data storage, fuel storage, storage of inventory and the like); network parameters (e.g., network bandwidth, input/output speeds, network utilization, network cost, network speed, network availability and the like); transmission parameters (e.g., quality of transmission of data, speed of transmission of data, error rates in transmission, cost of transmission and the like); security parameters (e.g., number and/or type of exposure events; vulnerability to attack, data loss, data breach, access parameters, and the like); location and positioning parameters (e.g., location of data collectors, location of workers, location of machines and equipment, location of inventory units, location of parts and materials.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Jain (directed to drilling penetration and wear modeling), Marx (directed to systems and methods for using multiple data sources to improve drilling operations) and Cella (directed to machine learning systems for monitoring and operation in an industrial environment such as drilling) and arrived at the machine learning system to generate and schedule maintenance for the drilling system based on the drill bit wear predictions. One of ordinary skill in the art would have been motivated to make such a combination because “[d]rilling machines and screwdrivers in the oil and gas industries may be subjected to significant stresses. Because they are frequently situated in remote locations, an unexpected breakdown may result in extended down time due to lead-time associated with bringing in replacement components” as taught in Cella ([0477]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148